Citation Nr: 0208375	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a higher initial evaluation for major 
depressive disorder currently rated as 70 percent disabling.

Entitlement to an effective date earlier than January 14, 
1991, for a grant of service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's children and daughter-in-law



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1960 and from November 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for major 
depressive disorder and assigned a 50 percent evaluation 
effective October 1991.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  During the entire period, the veteran's service-connected 
major depressive disorder has been manifested by total 
occupational and social impairment.

3.  Service connection for a nervous condition was denied in 
an August 1972 Board Decision

4.  The RO received the veteran's VA Form 21-526, Application 
for Compensation or Pension, on October 31, 1991.

5.  A November 1998 rating decision granted service 
connection for major depressive disorder, with a 50 percent 
rating effective October 31, 1991. 

6.  In an October 2001 Rating Decision, the effective date of 
the grant of service connection for major depressive disorder 
was made retroactive to January 14, 1991.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for major depressive disorder, have been 
met. 38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 3.321, Part 
4, including § 4.130, Diagnostic Code 9434 (2001).

2.  The requirements for an effective date prior to January 
14, 1991, for a grant of service connection for major 
depressive disorder, have not been met. 38 U.S.C. §§ 5103, 
5103A, 5107, 5110 (2002); 38 C.F.R. §§ 3.102, 3.109, 3.400(r) 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary. 

While the Board notes that the veteran failed to appear for 
his scheduled Travel Board hearing, his children and 
daughter-in-law testified on his behalf.  As a request for 
postponement was not received and granted, the veteran's 
hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d).  
Moreover, as the Board is granting a total disability rating 
on the increased rating claim, the Board's decision to 
proceed in adjudicating this particular claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

I.  Entitlement to an initial evaluation in excess of 70 
percent for major depressive disorder.

The veteran is appealing the original assignment of a 50 
disability evaluation following an award of service 
connection for major depressive disorder.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In a November 1998 rating decision, the veteran was granted 
service connection for major depressive disorder and a 50 
percent disabling rating was assigned from October 1991. The 
veteran disagreed with the 50 percent rating and initiated 
this appeal.  The RO granted an increased rating to 70 
percent disabling in an August 1999 rating decision, 
effective May 1999.  In October 2001, the RO found the 70 
percent evaluation to be retroactive to January 14, 1991, 
based on a VA medical report showing diagnosis of the 
condition on that date.  As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

The veteran's major depressive disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 70 percent 
disabling. A 100 percent disability evaluation is warranted 
where the evidence shows total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that based on the evidence below a 100 
percent evaluation is warranted for major depressive 
disorder.  VA treatment records dated between 1991 and 1997 
show that the veteran was hospitalized in 1991 for suicidal 
ideation and threatening his wife with a pistol. The records 
reflect that the veteran continued to be treated for severe 
chronic major depression manifested by such symptoms as 
memory impairment, sleeplessness, and flat affect.

 The veteran's children and daughter-in-law testified on his 
behalf in a May 2002 Travel Board hearing.  They testified to 
the following: the veteran was never able to work; he was 
always moody and depressed; they handle all his financial 
affairs as he is incapable of doing so; they take him to all 
his doctor and dentist appointments; he has no friends; he no 
longer associates with his siblings and hasn't for quite some 
time; and he has significant memory problems.    

Upon VA examination in February 2002, the examiner made the 
following findings regarding the veteran: he did not know the 
date; his memory was not good; retention and recall were in 
the grossly defective range; he admitted to depression, 
auditory hallucinations, thoughts of hurting others, and 
suicidal thoughts; he made suicidal gestures in the past by 
cutting his wrists; he couldn't cook for himself; and he did 
not have good judgment.  In a March 2000 addendum, a VA 
examiner opined that the veteran's depressive disorder had a 
negative effect on his ability to obtain and sustain gainful 
employment.  He concluded that the collective effect of the 
veteran's major depressive disorder and his current dementia 
made it unlikely that the veteran would "...ever obtain and 
sustain employment again." 

The Board notes, in an October 2001 rating decision, the 
veteran was granted total disability based on individual 
unemployability (TDIU) effective from January 1991.  The 
veteran is also service connected for hemorrhoids and an 
appendectomy; both are rated as non-compensable.  While the 
Board concedes that the veteran does not meet all the 
specific criteria listed for a 100 percent evaluation, his 
disability more closely approximates the criteria for the 
higher rating. The findings of the VA examiners as well as VA 
treatment records and the testimony provided by the veteran's 
children, are indicative of total social and occupational 
impairment.  Moreover, they are consistent in showing that 
the veteran is unemployable to warrant a total rating.

The Board has considered the severity of the veteran's 
service-connected major depressive disorder during the entire 
period from the initial assignment of a 50 percent rating to 
the present time.  See Fenderson, supra.  The Board also 
finds that evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. Entitlement to an affective date prior to January 14, 
1991, for the grant of service connection for major 
depressive disorder.

The veteran claims that the effective date for the grant of 
service connection for major depressive disorder should be 
May 1969, the date he originally filed his claim.  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A brief review of the history reveals that the veteran filed 
his original claim in May 1969.  His claim was denied by an 
August 1969 rating decision and confirmed by the Board in an 
August 1972 decision. The veteran filed an additional 
Application for Compensation or Pension in June 1976.  In a 
July 1976 letter, the RO requested specific additional 
information in order to adjudicate his claim.  The veteran 
failed to respond within the applicable one-year time period.  

On October 31, 1991, the RO received VA Form 21-526, 
Application for Compensation or Pension, in which the veteran 
requested service connection for psychological problems.  
Service connection for major depressive disorder was granted 
in a November 1998 rating decision.  The RO assigned an 
evaluation of 50 percent disabling, effective October 31, 
1991, the date of claim.  In an April 1999 rating decision, 
the RO found clear and unmistakable error in the November 
1998 rating decision and assigned an effective date of 
January 14, 1991, for the grant of service connection.  The 
RO found that a VA medical report showed a diagnosis of the 
service connected disability on this date and thus, accepted 
it as an informal claim for benefits.

In the instant case, the August 1972 Board decision is the 
last final decision of record.  As a general rule, a decision 
by the Board is final unless the Chairman of the Board of 
Veterans' Appeals orders reconsideration of the decision. See 
38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a); see also 
38 U.S.C. § 7111(a)(a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error 
(CUE)).  When the Board affirms a determination of the RO, 
that determination is subsumed by the final appellate 
decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C. § 5108. 


ORDER

Entitlement to an initial 100 percent evaluation for major 
depressive disorder, is granted subject to controlling 
regulations affecting the payment of monetary awards.  

Entitlement to an effective date prior to January 14, 1991, 
for the assignment of a  70 percent evaluation for major 
depressive disorder, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

